Citation Nr: 1612654	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-30 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for human immunodeficiency virus (HIV).

2.  Entitlement to service connection for pancreatitis.  

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The appellant served on active duty from April 1986 to July 1986.  He also had service with the Air Force Reserves until 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In June 2014, the appellant testified before the undersigned at a videoconference hearing.  A transcript of this proceeding has been associated with the claims file.  At his hearing the appellant asked what the reason was for his discharge from the Reserves, asserting that he had never been told why he was being discharged.  The appellant's service personnel records show that the Department of the Air Force sent him a letter in February 1991 explaining that he was being separated based on physical disqualification.  In the letter it was noted that the command surgeon had certified that the appellant was medically disqualified for worldwide duty by reason of pancreatitis that required maintenance of a special restricted fat-free diet.

In December 2014, this matter was REMANDED to the Agency of Original Jurisdiction (AOJ).  The AOJ was instructed to verify the appellant's periods of active duty for training and inactive duty for training with the U.S. Air Force Reserve.  The AOJ completed this action.  The Board finds that the AOJ substantially complied with the mandates of the Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The weight of the competent and credible evidence of record is against a finding that the Appellant's HIV and pancreatitis were incurred in or are medically related to his periods of active duty or active duty for training.

2.  The appellant does not have any service-connected disabilities. 
CONCLUSIONS OF LAW

1.  The criteria for service connection for HIV have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for pancreatitis have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2015).

3.  The criteria for entitlement to a total disability rating based upon individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claims.  The RO provided a notice letter to the appellant in February 2009, prior to the initial adjudication of the claims.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, adjudication of the claims at this time is warranted.  Furthermore, the appellant has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the appellant's claims being decided herein, and the duty to assist requirements have been satisfied.  The appellant's service treatment records and service personnel records have been obtained.  Private treatment records identified by the appellant have been associated with his claims file.  Social Security Administration (SSA) records and supporting medical evidence are associated with the claims file.  The Board has reviewed the appellant's statements and medical evidence and concludes that there is no outstanding evidence with respect to the appellant's claims.  In February 2009 and December 2009, the appellant informed VA that he had no additional information or evidence to submit in support of his claims.  

The appellant was afforded a VA examination in May 2009.  A medical opinion was obtained as to the nature of the claimed disabilities.  The examination was conducted by a medical professional and was based upon a solicitation of history and symptomatology from the appellant, review of the claims folder and medical history, and a thorough examination.  The examination report and medical opinion are accurate and fully descriptive.  The Board finds that the appellant has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the duties to notify and assist the appellant have been met, so that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the June 2014 videoconference hearing, the appellant was not assisted by a representative.  However, the appellant indicated that he had paralegal training and he understood how to establish service connection for a disability.  The Veterans Law Judge fully explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the Veterans Law Judge who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the appellant's hearing constitutes harmless error.

2.  Service Connection Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014). 

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2015).  The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training or inactive duty for training. 

The Court has held this statute, in effect, means that if a claim relates to period of active duty for training, a disability or disease must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470 (1995). 

Active duty for training (ACDUTRA) is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training. 

Inactive duty training (INACDUTRA) includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

3.  Analysis: Service connection for HIV and Pancreatitis 

The appellant asserts that the HIV and pancreatitis are related to his periods of service.  The evidence of record shows that pancreatitis was diagnosed in August 1990.  See the December 1990 service examination report.  The appellant was subsequently medically discharged from the U.S. Air Force Reserves in February 1991 because of this diagnosis.  The June 2009 VA examination report indicates that the appellant reported that he found out he was HIV positive in June 1990.  The appellant had a diagnosis of HIV/AIDS.  SSA records indicate that the appellant received a diagnosis of HIV positive in 1991.  

The Board notes that service connection for HIV and pancreatitis is warranted only if the appellant current disabilities were incurred or aggravated during a period of active duty or ACDUTRA.  That is, even though the appellant served in the Air Force Reserves for a number of years, service connection may only be established if a disease occurred during a period of active duty or ACDUTRA.  Incurrence or aggravation of a disease during a period of INACDUTRA is not possible under the current law and regulations and therefore is irrelevant to a service connection determination.  

Turning to the facts in this case, the record shows that the appellant had one period of active duty from April 1986 to July 1986.  Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current diagnoses of HIV and pancreatitis did not manifest in service and are not otherwise related to disease, injury, or other event in active service.  The service treatment records and other medical evidence of record do not show a diagnosis of HIV or pancreatitis during active duty.  The first evidence of a diagnosis of HIV and pancreatitis is in 1990, several years after separation from active duty.  There is no medical evidence of record indicating that the current diagnoses of HIV and pancreatitis are related to injury, disease, or other event in active duty.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current diagnoses of HIV and pancreatitis did not manifest in ACDUTRA and are not otherwise related to disease or injury in ACDUTRA.  Records from the Department of Defense show that the appellant had periods of ACDUTRA as follows: June 12 to 26, 1987; June 18 to 30, 1988; July 1, 1988; April 29 to 30, 1989; May 1 to 14, 1989; and April 1 to 14, 1990.  The appellant was medically discharged from the U.S. Air Force Reserve in February 1991.    

The Board finds that the weight of the evidence demonstrates that the appellant was not disabled due to HIV or pancreatitis during a period of ACDUTRA.  The available service treatment records for the periods of ACDUTRA do not show that the appellant was disabled due to HIV or pancreatitis.  Medical evidence of record show that the diseases were not diagnosed during a period of ACDUTRA or during any period of service and the diseases were first diagnosed after the appellant's last period of ACDUTRA in April 1990.  There is no competent evidence that establishes that HIV or pancreatitis are due to any documented injury, disease, or other event or incident of his period of ACDUTRA or are otherwise related to ACDUTRA.  Accordingly, on this record, the claims of service connection for HIV and pancreatitis based on active duty service or ACDUTRA service is denied.  


4.  Entitlement to TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Significantly, the appellant does not have any service-connected disabilities.  Thus, there is no legal basis upon which to consider his claim for TDIU.  As the claim is without legal merit, it must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that where the law is dispositive, the claim must be denied due to a lack of legal merit). 


ORDER

Service connection for HIV is denied. 

Service connection for pancreatitis is denied. 

TDIU is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


